 


110 HR 4004 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income the stipends received for working as an election judge.
U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4004 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2007 
Mr. Johnson of Illinois introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income the stipends received for working as an election judge. 
 
 
1.Exclusion from gross income for stipends received by election judges 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Election judge stipends 
(a)ExclusionGross income shall not include any amount received by an individual from a State or local government as a stipend— 
(1)for services performed as an election judge for any Federal, State, or local election, or 
(2)for completing a training course to be an election judge for such an election. 
(b)Election judgeFor purposes of this section, the term election judge includes poll workers and other individuals performing similar functions.. 
(b)Clerical amendmentThe table of sections for such part III is amended by inserting after the item relating to section 139A the following new item: 
 
Sec. 139B. Election judge stipends..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
